Citation Nr: 0822766	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  04-43 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a previously denied claim of entitlement 
to service connection for back disability, to include 
degenerative joint disease (DJD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel
INTRODUCTION

The veteran served on active duty in the United States Army 
from September 1978 to September 1981.

Procedural history

Service connection for a back disability was initially denied 
in a September 1982 rating decision, which the veteran did 
not appeal.

This case comes to the Board of Veterans Appeals (Board) on 
appeal of a September 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco Texas, 
which reopened the veteran's claim and denied it on the 
merits.  

Although the RO reopened the veteran's claim, the question of 
whether new and material evidence has been received is one 
that must be addressed by the Board, notwithstanding a 
decision favorable to the appellant that may have been 
rendered by the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996) [before considering a previously adjudicated 
claim, the Board must determine that new and material 
evidence was presented or secured for the claim, making RO 
determination in that regard irrelevant]; see also Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the Board has 
a jurisdictional responsibility to consider whether it was 
proper for the RO to reopen a previously denied claim].  As 
such, the Board will first consider whether new and material 
evidence has been received sufficient to reopen the claim.  

In January 2008, the veteran presented sworn testimony during 
a personal hearing in Waco, Texas which was chaired by the 
undersigned Veterans Law Judge.  
A transcript of the hearing has been associated with the 
veteran's VA claims folder.  



As is set forth in more detail below, the veteran's claim of 
entitlement to service connection for a back disability is 
being reopened.  The issue is REMANDED to the RO via the VA 
Appeals Management Center (AMC) in Washington D.C.  The 
veteran will be informed if any additional action is required 
on his part.


FINDINGS OF FACT

1.  In September 1982, the RO denied the veteran's claim of 
entitlement to service connection for a back disability.  The 
veteran did not appeal that decision.

2.  The evidence associated with the claims folder, 
subsequent to the September 1982 rating decision, is neither 
cumulative nor redundant of the evidence of record and raises 
a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 1982 RO decision is final.  38 U.S.C.A. § 
7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2007).

2.  Since the September 1982 RO decision, new and material 
evidence has been received with respect to the veteran's 
claim of entitlement to service connection for a back 
disability; therefore, the claim is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for a 
back disability, to include DJD, which he contends is a 
result of back problems sustained in military service with 
the 82nd Airborne Division as well as in an in-service 
motorcycle accident.  See the January 2008 hearing 
transcript, pages 15-16.  Implicit in his claim is the 
contention that new and material evidence, which is 
sufficient to reopen the previously-denied claim, has been 
received.

The Board will first discuss certain preliminary matters.  
The issue on appeal will then be analyzed and a decision 
rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).

For a claim to reopen, such as the instant case, the VCAA 
appears to have left intact the requirement that a veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once the claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the veteran's claim for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002).

Therefore, the VCAA duty to notify applies to the issue on 
appeal; the standard of review and duty to assist do not 
apply to the claim unless it is reopened.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue on appeal.

The Board observes that the veteran was informed of the 
evidentiary requirements for service connection in letters 
dated August 2003 and May 2005, including evidence of 
an injury in military service or a disease that began in or 
was made worse during military service, or an event in 
service causing an injury or disease; a current physical or 
mental disability shown by medical evidence; and a 
relationship between the disability and an injury, disease, 
or event in military service.  



With respect to notice to the veteran regarding new and 
material evidence, the August 2003 VCAA letter stated, 
"[y]ou were previously denied service-connected compensation 
for lower back condition...The appeal period for this decision 
has expired and the decision is final."  The letter notified 
the veteran that evidence sufficient to reopen his previously 
denied claim must be "new and material," closely mirroring 
the regulatory language of 38 C.F.R. § 3.156(a).  

The August 2003 letter indicated new and material evidence 
was required to reopen the claim, and specifically noted 
"the additional information must relate to an unestablished 
fact necessary to substantiate your claim."  The letter also 
stated, "[n]ew and material evidence must raise a reasonable 
possibility, that when considered with all the evidence of 
record (both new and old), that the outcome (conclusion) 
would change.  The evidence can't simply be redundant 
(repetitive) or cumulative of that which we had when we 
previously denied your claim."  As such, the veteran was 
advised what evidence would be new and material to reopen the 
claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  While 
the Board notes that the veteran was not specifically advised 
as to why his service connection claim was denied pursuant to 
Kent, the claim is being reopened and, therefore, the veteran 
has suffered no prejudicial error.

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
August 2003 and May 2005 VCAA letters.  The May 2005 letter 
specifically stated that VA would assist the veteran in 
obtaining relevant records from any Federal agency, including 
those records from the military, VA Medical Centers, and the 
Social Security Administration.  With respect to records from 
private doctors and hospitals, the VCAA letters informed the 
veteran that VA would make reasonable efforts to request such 
records.

The VCAA letters emphasized: "You must give us enough 
information about your records so that we can request them 
from the person or agency that has them.  If the holder of 
the records declines to give us the records or asks for a fee 
to provide them, we'll notify you of the problem.  It's your 
responsibility to make sure that we receive all requested 
records that aren't in the possession of a Federal department 
or agency."  [Emphasis as in originals].  The veteran was 
also informed in the VCAA letters that a VA examination would 
be scheduled if necessary to make a decision on the claim.

The May 2005 VCAA letter specifically requested:  "If there 
is any other evidence or information that you think will 
support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  This complies with the "give us 
everything you've got" requirement of 
38 C.F.R. § 3.159(b), in that it informed the veteran that he 
could submit or identify evidence other than what was 
expressly requested by the RO.
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that each claim of entitlement to service connection 
consists of five elements:  (1) veteran status [not at issue 
here]; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because each service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of each claim.  

Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in letter from the RO dated in March 2006.  The 
letter detailed the evidence considered in determining a 
disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment."  The veteran 
was also advised in the letter as to examples of evidence 
that would be pertinent to a disability rating, such as on-
going treatment records, recent Social Security 
determinations, statements from employers as to job 
performance and time lost due to service-connected 
disabilities, and witness statements.  

With respect to effective date, the March 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of an increased rating claim: 
when the claim was received and when the evidence "shows a 
level of disability that supports a certain rating under the 
rating schedule."  The veteran was also advised in the 
letter as to examples of evidence that would be pertinent to 
an effective date determination, such as information about 
continuous treatment or when treatment began, service medical 
records the veteran may not have submitted, and reports of 
treatment while attending training in the Guard or Reserve. 

Despite not being afforded a subsequent adjudication 
following the issuance of the Dingess letter, the veteran has 
not been prejudiced because elements (4) and (5), degree of 
disability and effective date, are rendered moot via the RO's 
denial of service connection for the veteran's claimed back 
disability.  As explained above, the veteran received proper 
VCAA notice as to his obligations, and those of VA, with 
respect to those crucial elements.  

In short, the record indicates the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for benefits under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002).

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran and his representative have been 
afforded the opportunity to present evidence and argument in 
support of this claim.  As detailed in the Introduction, the 
veteran testified before the undersigned in January 2008.

Accordingly, the Board will proceed to a decision as to 
whether new and material evidence has been submitted which is 
sufficient to reopen the veteran's previously-denied claim of 
entitlement to service connection for a back disability.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
such are manifested to a compensable degree within the 
initial post-service year.  See 38 C.F.R. §§ 3.307, 3.309(a) 
(2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
See 38 C.F.R. §§ 3.303(c), 4.9 (2007); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996) and cases cited therein.

Finality/new and material evidence

As indicated above, the Board recognizes that the RO reopened 
this claim in its September 2004 rating decision.  However, 
the question of whether new and material evidence has been 
received is one that must be addressed by the Board, 
notwithstanding a decision favorable to the appellant that 
may have been rendered by the RO.  See Barnett, supra; see 
also Jackson, supra.

Therefore, the Board will proceed to first decide whether new 
and material evidence has been received sufficient to reopen 
the claim.  

In general, VA rating decisions that are not timely appealed 
are final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.

The definition of material evidence was revised in August 
2001 to require that the newly submitted evidence relate to 
an unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the 
claim.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) [codified at 38 
C.F.R. § 3.156 (2007)].  This change in the law pertains only 
to claims filed on or after August 29, 2001.  Because the 
veteran's claim to reopen was initiated in August 2003, the 
claim will be adjudicated by applying the revised section 
3.156, discussed immediately below.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2007).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

Factual background

The "old evidence"

At the time of the September 1982 rating decision, the 
evidence of record included the veteran's service treatment 
records and a VA medical examination dated June 1982.  

The service treatment records documented the veteran's 
complaints of back pain.  At the July 1981 separation 
examination, the veteran indicated that his health was 
normal, but he did experience "backaches."  

The June 1982 VA medical examination diagnosed the veteran's 
back disability as "questionable spondylolysis of L5 on the 
left and minimal scoliosis, otherwise negative."

The September 1982 rating decision

In September 1982, the RO denied the veteran service 
connection for the claimed back disability.  The RO stated 
that "veteran should be informed that spondylolysis and 
scoliosis of the lumbar spine is a constitutional or 
developmental abnormality and not a disability under the 
law."

The veteran was informed of the September 1982 rating 
decision by letter from the RO dated September 1982.  He did 
not appeal.  

In August 2003, the veteran requested that his claim be 
reopened.  After the RO denied the veteran's claim on the 
merits, this appeal followed.  Additionally received evidence 
will be discussed below.

Analysis

The September 1982 RO decision, which denied the claim for 
entitlement to service connection for a back disability, is 
final.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2007).  

The RO's denial in September 1982 was predicated on the June 
1982 VA medical examiner's diagnosis of the veteran's back 
condition as spondylolysis and scoliosis, which were 
constitutional or developmental abnormalities.  See 38 C.F.R. 
§§ 3.303(c), 4.9, discussed above.

To warrant reopening the claim, there must be new and 
material evidence.  
See 38 U.S.C.A. § 5108 (West 2002).  Therefore, the Board's 
inquiry will be directed to the question of whether any 
additionally received (i.e. after September 1982) evidence 
bears directly and substantially upon the specific matter 
under consideration, namely whether the veteran has presented 
evidence of a currently diagnosed back disability, other than 
one which is congenital or developmental in nature.  See 38 
C.F.R. § 3.156 (2007).

In reviewing the evidence added to the claims folder since 
the September 1982 denial, the Board finds that additional 
evidence has been submitted which is sufficient to reopen the 
veteran's claim; specifically, evidence demonstrating a 
diagnosis of lumbosacral strain and degenerative joint 
disease.  

In particular, a VA medical examination conducted in November 
2003 diagnosed the veteran with lumbosacral strain and mild 
DJD.  A December 2005 VA medical examination diagnosed the 
veteran with DJD of the lumbar spine.  The veteran submitted 
private treatment records from Dr. G.M. which indicated 
"mild to moderate hypertrophic arthritic changes of the 
thoracic spine."  Additionally, a medical opinion from Dr. 
R.C. reported that the veteran's MRI demonstrated "multiple 
levels of disc degeneration . . . .  His x-rays of the 
thoracic spine do demonstrate hypertrophic arthritic changes 
of the anterior spine with anterior spur formation seen in 
the mid-thoracic spine."  

The newly submitted evidence also includes evidence pertinent 
to Hickson element (3), medical nexus.  The veteran submitted 
positive medical nexus opinions, both dated October 2005, 
from Dr. G.M. and Dr. R.C.  Each opinion indicated a medical 
nexus between the veteran's current back condition and 
military service.  Additionally, the opinions of Dr. G.M. and 
Dr. R.C. both challenged the accuracy and credibility of the 
original 1982 VA medical examination.

Accordingly, the Board concludes that new and material 
evidence pertaining to the existence of a current back 
disability, other than one which is congenital and 
developmental, has been submitted.  The veteran's claim for 
entitlement to service connection for a back disability is 
reopened.



Additional comments

The Board wishes to make it clear that although the evidence 
discussed above is adequate for the limited purposes of 
reopening the claim, this does not make it sufficient to 
allow the grant of the benefits sought.  See generally Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998) [material evidence is 
evidence that would contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant the claim].

As indicated in the above VCAA discussion, VA's statutory 
duty to assist the veteran in the development of his claim 
attaches at this juncture.  For the reasons explained in the 
remand section below, the Board finds that additional 
development is necessary before the Board may proceed to a 
decision on the merits of the reopened claim.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a back disability, to 
include DJD, is reopened.  To that extent only, the appeal is 
allowed.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board finds that this case 
must be remanded for further development.  



Reasons for remand

Additional medical evidence

The veteran previously indicated that he was treated for a 
back disability at the Temple, Texas VA medical center (VAMC) 
in 1981.  VA attempted to locate those records, but received 
a negative response from the Temple VAMC.  See VA Memorandum, 
dated November 2005.  

At the January 2008 Board hearing, the veteran asserted that 
the above-referenced VA medical treatment took place in 1982.  
The Board believes this evidence, if located, may be 
pertinent with respect to the issue on appeal.  See January 
2008 hearing transcript, page 21.

As such, VA has a duty to request the 1982 treatment records 
in accordance with the provisions of the VCAA. 

Medical opinion

There are conflicting medical opinions of record.  Some of 
the medical opinions which are favorable to the veteran's 
claim do not appear to have taken the veteran's entire 
medical history into account.  Most recently, a February 2006 
supplementary opinion by a different VA examiner gave a 
negative nexus opinion after reviewing the veteran's service 
medical records.  

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  The 
issue of a medical nexus between the veteran's military 
service and his current disability is a question that must be 
addressed by an appropriately qualified physician.  See 
Charles v. Principi, 16 Vet. App. 370 (2002; see also 
38 C.F.R. § 3.159(c)(4) (2007) [a medical examination or 
opinion is necessary if the information and evidence of 
record does not sufficient competent medical evidence to 
decide the claim].

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.	VBA should contact the VAMC in Temple, 
Texas and determine whether treatment 
records pertaining to the veteran from 
1982 exist.  If such records are found 
to exist, copies should be obtained.  
All attempts to locate and obtain these 
records should be documented in the 
veteran's claims folder.  

2.	VBA should then arrange for a physician 
to review the veteran's VA claims 
folder and to provide an opinion, with 
supporting rationale, as to whether it 
is at least as likely as not that the 
veteran's current back disability is 
due to his military service.  The 
reviewing physician should specifically 
address the veteran's complaints of 
back pain in service, particularly 
regarding the veteran's motorcycle 
accident and parachuting, as well as 
any intercurrent back injury after 
service.  If the reviewing physician 
determines that physical examination 
and/or diagnostic testing of the 
veteran is necessary, such should be 
scheduled.  A report should be prepared 
and associated with the veteran's VA 
claims folder.

3.	After undertaking any additional 
development which it deems to be 
necessary, VBA should then readjudicate 
the veteran's claim of entitlement to 
service connection for a back 
disability, to include DJD.  If the 
benefits sought on appeal remain 
denied, the veteran should be provided 
a supplemental statement of the case 
and given an appropriate opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter  the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


